BROWN, Judge,
concurring.
Mrs. Hobbs appeared twice without representation. Following a judgment designating the father as the primary custodian, Mrs. Hobbs finally obtained the services of an attorney. A motion for new trial was filed. At the hearing on the new trial motion, the trial court remarked:
... I want to also state for the record that I tried my best to get Mrs. Hobbs to contact an attorney at that point [September 22, 1992], Further, we went into depth with Mrs. Hobbs at the time ... Mrs. Hobbs was given every opportunity, I begged her to contact someone ...
At the proceedings on the hearing on the motion for new trial, Mrs. Hobbs’ attorney stipulated:
... that there was a hearing in chambers when custody was changed ... there was a hearing in chambers and the court made a ruling based upon a DHHR report home study that was submitted at that time. (Emphasis added).
Because of this stipulation, the conclusion that there was no hearing in chambers in which evidence was submitted is incorrect. The issue presented in this appeal is whether Mrs. Hobbs was given the opportunity to present other evidence.
The record of the October 26th hearing does not establish that Mrs. Hobbs agreed to submit the case solely on the basis of the DHHR home study. Under these circumstances, I concur in the majority opinion.